Exhibit 10.29
RESTRICTED STOCK AWARD AGREEMENT
          The parties to this Restricted Stock Award Agreement (this
“Agreement”), dated XXXXXXX XX, 2010, are WILMINGTON TRUST CORPORATION, a
Delaware corporation (the “Company”), and the executive whose name is set forth
on the attachment hereto (the “Executive”).
BACKGROUND
          A. The Company has adopted the 2009 Executive Incentive Plan, as
amended (the “Plan”), for the benefit of eligible employees of the Company and
its subsidiaries.
          B. The Company desires to grant shares of the Company’s common stock
to the Executive subject to certain transfer and forfeiture restrictions set
forth in this Agreement, as well as the provisions of the Plan. Those
restrictions shall lapse in accordance herewith.
          NOW, THEREFORE, in consideration of the foregoing, the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which hereby are acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:
1. RESTRICTED SHARES
     1.1 Grant of Restricted Shares.
          (a) As of the date of this Agreement (the “Date of Grant”), the
Company grants to the Executive the number of shares of its common stock set
forth in the attachment hereto (the “Restricted Shares”), subject to the
restrictions set forth in Paragraph 1.2 hereof, the terms and conditions of the
Plan, and the other terms and conditions hereof. If and when the restrictions
set forth in Paragraph 1.2 expire in accordance with the terms of this Agreement
without forfeiture of the Restricted Shares, and upon the satisfaction of all
other applicable conditions with respect to the Restricted Shares, those shares
shall no longer be considered Restricted Shares for purposes hereof.
          (b) As soon as practicable after the Date of Grant, the Company shall,
at its sole discretion, either:
     (i) direct that a stock certificate or certificates representing the
applicable Restricted Shares be registered in the name of the Executive. That
certificate or certificates shall be held in the custody of the Company or its
designee until the expiration of the applicable Restricted Period (as defined in
Paragraph 1.3). If the Company directs that a stock certificate or certificates
representing the Restricted Shares be issued, on or before the date of the
execution hereof, the Executive shall have delivered to the Company one or more
stock powers endorsed in blank relating to the Restricted Shares. Each
certificate for the Restricted Shares shall bear the following legend (the
“Legend”):
CPP

 



--------------------------------------------------------------------------------



 



The ownership and transferability of this certificate and the shares of stock
represented hereby are subject to the terms and conditions (including those
relating to forfeiture) of the 2009 Executive Incentive Plan and a Restricted
Stock Award Agreement entered into between the registered owner and Wilmington
Trust Corporation. Copies of the Plan and Agreement are on file in the executive
offices of the Company in Wilmington, Delaware.
In addition, the stock certificate or certificates for the Restricted Shares
shall be subject to stop-transfer orders and other restrictions as the Company
may deem advisable under the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which the Company’s
common stock is then listed, and any applicable federal or state securities
laws. The Company may cause a legend or legends to be placed on that certificate
or certificates to make appropriate reference to those restrictions.
     (ii) in lieu of directing that a stock certificate or certificates
representing the Restricted Shares be issued, the Company may direct that the
Restricted Shares be issued in book entry form, subject to the restrictions set
forth herein.
          (c) As soon as administratively practicable following the vesting of
any portion of the Restricted Shares, and upon the satisfaction of all other
applicable conditions relating to the Restricted Shares (including, without
limitation, the payment by the Executive of all applicable withholding taxes),
but in no event before the Permitted Vesting Dates (as defined in Section
13(e)), the Company shall deliver or cause to be delivered to the Executive a
certificate or certificates for the applicable Restricted Shares that shall not
bear the Legend.
     1.2 Restrictions.
          (a) The Executive shall have all rights and privileges of a
stockholder with respect to the Restricted Shares, including the right to vote
and receive dividends or other distributions with respect to the Restricted
Shares, except that the following restrictions shall apply:
     (i) the Executive shall not be entitled to delivery of the certificate or
certificates for any portion of the Restricted Shares until that portion of
those Restricted Shares has vested without a forfeiture of the Restricted Shares
and upon the satisfaction of all other applicable conditions;
     (ii) none of the Restricted Shares may be sold, transferred, assigned,
pledged, or otherwise encumbered or disposed of until those Restricted Shares
have vested;
     (iii) all shares of common stock distributed as a dividend or distribution,
if any, with respect to the Restricted Shares before those Restricted Shares
have vested shall be subject to the same restrictions as the Restricted Shares;
and
     (iv) all of the Restricted Shares which have not yet vested shall be
forfeited and returned to the Company and all rights of the Executive with
respect

-2-



--------------------------------------------------------------------------------



 



to the Restricted Shares shall terminate in their entirety on the terms and
conditions set forth in Paragraph 1.4.
          (b) Any attempt to dispose of Restricted Shares or any interest in the
Restricted Shares in a manner contrary to the restrictions set forth herein
shall be void and of no effect.
     1.3 Restricted Period and Vesting.
          (a) Subject to the provisions of this Section 1.3 and Sections 1.4,
1.5, 1.6 and 1.7, the restrictions set forth in Paragraph 1.2 shall apply for a
period (the “Restricted Period”) beginning on the Date of Grant and ending on
the latest Permitted Vesting Date.
          (b) Notwithstanding the provisions of Sections 1.3(a), the Restricted
Shares shall be deemed vested and no longer subject to forfeiture under
Section 1.4(a) in accordance with the schedule set forth in the attachment
hereto.
          (c) To the extent permitted under the CPP Rules (as that term is
defined in Section 1.6 below), upon the Executive’s Normal Retirement or Other
Retirement or in the event of a Change in Control (as that term is defined in
the Plan), all Restricted Shares shall be deemed vested, provided that in no
event shall the Restricted Shares vest before the Permitted Vesting Dates.
          (d) Notwithstanding any provision herein to the contrary, upon the
Executive’s death or Disability, all Restricted Shares shall be deemed vested.
     1.4 Forfeiture.
          (a) Subject to Section 1.7 below, if, during the Restricted Period,
(1) the Executive’s employment with the Company and its subsidiaries is
terminated for any reason other than Normal Retirement, Other Retirement, death,
or Disability, (2) there occurs a material breach hereof by the Executive, or
(3) the Executive fails to meet the tax withholding obligations described in
Section 1.5(b), all rights of the Executive to the Restricted Shares that have
not vested in accordance with Section 1.3 as of the date of that termination
shall terminate immediately and be forfeited in their entirety.
          (b) If, during the period beginning on the Date of Grant and ending on
the second anniversary of the Date of Grant, the Executive ceases to continue
performing substantial services for the Company other than due to death,
Disability, or a Change-in-Control, all rights of the Executive to the
Restricted Shares as of the date that the Executive no longer performs
substantial services shall terminate immediately and be forfeited in their
entirety.
          (c) In the event of any forfeiture under this Paragraph 1.4, any
certificate or certificates representing the forfeited Restricted Shares shall
be canceled to the extent of any Restricted Shares that are forfeited.
     1.5 Withholding.
          (a) The Compensation Committee (as that term is defined in the Plan)
or its designee shall determine the amount of any withholding or other tax
required by law to be withheld or paid by the Company with respect to any income
recognized by the Executive relating to the Restricted Shares.

-3-



--------------------------------------------------------------------------------



 



          (b) The Executive shall be required to meet any applicable tax
withholding obligation in accordance with the provisions of the Plan.
          (c) The Compensation Committee shall be authorized, in its sole
discretion, to establish rules and procedures relating to the use of shares of
the Company’s common stock to satisfy tax withholding obligations as it deems
necessary or appropriate to facilitate and promote the conformity of the
Executive’s transactions under the Plan and this Agreement with Rule 16b-3 under
the Securities Exchange Act of 1934, as amended, if that Rule is applicable to
transactions by the Executive.
     1.6 Limitations. Notwithstanding any provision herein to the contrary, the
Executive’s rights and the Company’s obligations hereunder shall be limited to
the extent that the Company is required to comply with (a) federal and state law
and (b) the requirements of participants in the United States Department of the
Treasury’s Capital Purchase Program (“CPP”), including, without limitation, the
requirements of 12 U.S.C. § 5221 and 31 C.F.R. Part 30 (those requirements,
collectively, the “CPP Rules”). Requirements under the CPP Rules include,
without limitation, restrictions on “golden parachute payments” (as that term is
defined in the CPP Rules). The Executive acknowledges that the CPP Rules may
require modification of the terms of this Agreement.
     1.7 Compensation Committee’s Discretion. Subject to the provisions of
Sections 1.4(b) and 1.6 above, but notwithstanding any other provision herein to
the contrary, the Compensation Committee shall have discretion under the Plan to
waive any forfeiture of the Restricted Shares as set forth in Paragraph 1.4(a),
the Restricted Period, and any other conditions set forth herein, provided that
in no event (other than as provided by Section 1.3(d)) shall the Restricted
Shares vest before the Permitted Vesting Dates.
2. REPRESENTATIONS OF THE EXECUTIVE
     The Executive hereby represents to the Company that the Executive has read
and fully understands the provisions of this Agreement and the Plan and his or
her decision to participate in the Plan is completely voluntary. Further, the
Executive acknowledges that the Executive is relying solely on his or her own
advisors with respect to the tax consequences of this restricted stock award.
3. NOTICES
     All notices or communications under this Agreement shall be in writing,
addressed as follows:
To the Company:
Wilmington Trust Corporation
Rodney Square North
1100 North Market Street
Wilmington, Delaware 19890
Attention: Gerard A. Chamberlain, Esquire
          To the Executive, the address set forth in the attachment hereto.
Any such notice or communication shall be (a) delivered by hand (with written
confirmation of receipt) or sent by a nationally recognized overnight delivery
service (receipt requested) or (b) be

-4-



--------------------------------------------------------------------------------



 



sent certified or registered mail, return receipt requested, postage prepaid,
addressed as above (or to such other address as such party may designate in
writing from time to time), and the actual date of receipt shall determine the
time at which notice was given.
4. ASSIGNMENT; BINDING AGREEMENT
     This Agreement shall be binding upon and inure to the benefit of the heirs
and representatives of the Executive and the assigns and successors of the
Company, but neither this Agreement nor any rights hereunder shall be assignable
or otherwise subject to hypothecation by the Executive.
5. ENTIRE AGREEMENT; AMENDMENT; TERMINATION
     This Agreement represents the entire agreement of the parties with respect
to the subject matter hereof. The provisions of the Plan are incorporated by
reference in this Agreement in their entirety. In the event of any conflict
between the provisions of this Agreement and the Plan, the provisions of the
Plan shall control. This Agreement may be amended at any time by written
agreement of the parties hereto; provided, however, that any such amendment
shall (a) not be inconsistent with the Plan, (b) not amend the terms of
Section 1.6 above, and (c) be approved by the Compensation Committee.
6. GOVERNING LAW
     This Agreement and its validity, interpretation, performance, and
enforcement shall be governed by the laws of Delaware other than the conflict of
laws provisions of those laws.
7. SEVERABILITY
     Whenever possible, each provision herein shall be interpreted in a manner
so to be effective and valid under applicable law, but if any provision hereof
is held to be prohibited by or invalid under applicable law, then (a) that
provision shall be deemed amended to accomplish the objectives of the provision
as originally written to the fullest extent permitted by law and (b) all other
provisions hereof shall remain in full force and effect.
8. NO RIGHT TO CONTINUED EMPLOYMENT OR PARTICIPATION; EFFECT ON OTHER PLANS
     This Agreement shall not confer upon the Executive any right with respect
to continued employment by the Company or its Subsidiaries or continued
participation in the Plan, nor shall it interfere in any way with the right of
the Company and its Subsidiaries to terminate the Executive’s employment at any
time. Payments received by the Executive pursuant to this Agreement shall not be
included in the determination of benefits under any pension, group insurance or
other benefit plan of the Company or any Subsidiaries in which the Executive may
be enrolled or for which the Executive may become eligible, except as may be
provided under the terms of those plans or by the Board of Directors.

-5-



--------------------------------------------------------------------------------



 



9. NO STRICT CONSTRUCTION
     No rule of strict construction shall be implied against the Company, the
Compensation Committee, or any other person in the interpretation of any term of
the Plan, this Agreement, or any rule or procedure established by the Committee.
10. USE OF THE WORD “EXECUTIVE”
     Wherever the word “Executive” is used in any provision hereof under
circumstances in which the provision should logically be construed to apply to
the executors, administrators, or person or persons to whom the Restricted
Shares may be transferred by will or the laws of descent and distribution, the
word “Executive” shall be deemed to include those person or persons.
11. CAPITALIZED TERMS
     Capitalized terms not otherwise defined herein shall have the meaning
assigned them in the Plan.
12. FURTHER ASSURANCES
     The Executive agrees, upon demand of the Company or the Compensation
Committee, to do all acts and execute, deliver, and perform all additional
documents, instruments, and agreements (including, without limitation, stock
powers with respect to shares of the Company’s common stock issued as a dividend
or distribution on Restricted Shares) that may be reasonably required by the
Company or the Compensation Committee, as the case may be, to implement the
provisions and purposes of this Agreement and the Plan.
13. CERTAIN DEFINITIONS
     a. “Cause” means termination for, as the Compensation Committee determines
in its sole and absolute discretion, the Executive’s personal dishonesty,
willful misconduct, breach of fiduciary duty involving personal profit,
intentional failure to perform stated duties, willful violation of any law,
rule, or regulation (other than traffic violations or similar offenses), or a
final cease-and-desist order.
     b. “Disability” means any physical or mental injury or disease of a
permanent nature that renders the Executive incapable of meeting the
requirements of the employment or other work he or she performed immediately
before that disability commenced. The Compensation Committee or its designee
shall make the determination of whether the Executive is disabled and when the
Executive becomes disabled in its sole and absolute discretion.
     c. “Normal Retirement Date” means the date on which the Executive
terminates active employment with the employer he or she was employed with when
he or she was last granted Restricted Shares on or after attaining age 65, but
does not include termination for Cause.
     d. “Other Retirement Date” means a date, on or after the Executive attains
age 55 but earlier than the Executive’s Normal Retirement Date, that the
Compensation Committee in its sole and absolute discretion or its designee
approves and designates to be the date upon which the Executive retires for
purposes hereof, but does not include termination for Cause.

-6-



--------------------------------------------------------------------------------



 



     e. “Permitted Vesting Dates” means, in each case, the later of two
(2) years following the Date of Grant and:
          (1) for the first 25% of the Restricted Shares, the date on which the
Company has redeemed at least 25% of the perpetual preferred stock it issued to
the United States Department of the Treasury under the CPP (the “CPP Preferred
Shares”);
          (2) for the second 25% of the Restricted Shares, the date on which the
Company has redeemed at least 50% of the CPP Preferred Shares;
          (3) for the third 25% of the Restricted Shares, the date on which the
Company has redeemed at least 75% of the CPP Preferred Shares; and
          (4) for the fourth 25% of the Restricted Shares, the date on which the
Company has redeemed 100% of the CPP Preferred Shares.
     IN WITNESS WHEREOF, by the Corporation’s execution hereof and the
Executive’s execution of the attachment hereto, the parties have duly executed
this Agreement as of the day and year first above written.

            WILMINGTON TRUST CORPORATION
      By:           Title:             

-7-



--------------------------------------------------------------------------------



 



         

ATTACHMENT TO RESTRICTED STOCK AGREEMENT DATED __________, 2010
All of the terms and conditions of the Restricted Stock Agreement dated ___,
2010 to which this Attachment is attached are incorporated by reference as fully
as if set forth herein.

     
Date of Award:
  __________, 2010
 
   
Name of Executive:
   
 
   
Number of Shares:
   
 
   
Restricted Period End Date:
  The latest date set forth below.

      Vesting Date   Vested Amount
The later of [2 years from grant date] and the date on which the Company has
redeemed at least 25% of the CPP Preferred Shares.
  [first 25% of shares]
 
   
The later of [2 years from grant date] and the date on which the Company has
redeemed at least 50% of the CPP Preferred Shares.
  [second 25% of shares]
 
   
The later of [2 years from grant date] and the date on which the Company has
redeemed at least 75% of the CPP Preferred Shares.
  [third 25% of shares]
 
   
The later of [2 years from grant date] and the date on which the Company has
redeemed 100% of the CPP Preferred Shares.
  [fourth 25% of shares]

Address:
___________________________________ (SEAL)

-8-